SAWAYA, J..
We dismiss this appeal for lack of jurisdiction because the final judgment for dissolution of marriage is a non-final judgment that reserves jurisdiction in the trial court for one year “in regard to the propriety of an award of alimony.” See St. Johns River Water Mgmt. Dist. v. Koontz, 861 So.2d 1267, 1268 (Fla. 5th DCA 2003) (“Although the order entered below was labeled a “Final Judgment,” it was not a final order. A final order is one which does not contemplate further judicial labor.”) (citing McGurn v. Scott, 596 So.2d 1042, 1044 (Fla.1992) (“It is well settled that a judgment attains the degree of finality necessary to support an appeal when it adjudicates the merits of the cause and disposes of the action between the parties, leaving no judicial labor to be done except the execution of the judgment.”)).
APPEAL DISMISSED.
PLEUS, C.J. and PALMER, J., concur.